t c memo united_states tax_court robert m temple petitioner v commissioner of internal revenue respondent docket no filed date frank r bodor for petitioner carol a szczepanik for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies and additions to tax in petitioner’s federal_income_tax as follows additions to tax sec sec sec year deficiency b a dollar_figure n a dollar_figure dollar_figure big_number dollar_figure n a big_number big_number big_number n a big_number big_number big_number n a big_number big_number n a - after concessions the issues for decision are whether petitioner had unreported income from veterinary services the sale of animals and oil_and_gas royalties in the years in issue whether petitioner is liable for additions to tax for fraud under sec_6653 and f whether petitioner is liable for failure to pay estimated_tax under sec_6654 and whether petitioner is liable for the imposition of a penalty under sec_6673 for taking a frivolous and groundless position in these proceedings findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in bristolville ohio ‘respondent concedes the following amounts of income set forth in the computation of petitioner’s gross_receipts from veterinary services and the sale of animals in the statutory_notice_of_deficiency dollar_figure in see appendix a dollar_figure in see appendix b dollar_figure in see appendix c dollar_figure in see appendix d and dollar_figure in see appendix eb 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure during the years in issue petitioner and his wife catherine temple mrs temple lived pincite stroups hickox road bristolville ohio property the property was a country home with more than acres during the years in issue petitioner was a veterinarian and he operated a veterinary clinic out of his residence petitioner performed services as a veterinarian for several clients including sea world ’ anheuser busch the ohio department of wildlife canton veterinary hospital educational zoological programs inc constance a halle robert m sabo and wendy arbogast petitioner also provided expert testimony for itt hartford petitioner also had property located pincite stroups hickox road property petitioner used the and properties for livestock breeding petitioner bred and sold llamas and birds during the years in issue petitioner sold llamas or birds to the following customers john c or maria l gifford kerney l and ann r martini llamas of michigan swan lake llamas avian farms ronald g and carole l derhodes sunny hill farms william l and maureen f crawford fish and feathers intl ronald c and lisa blider educational zoological -anheuser busch purchased sea world in - - programs inc robert m sabo dennis grodings jerome t and barbara a grone timothy l charles william j and patricia m boever mary z reed and wendy arbogast during the years in issue petitioner’s gross_receipts from services provided as a veterinarian and from the sale of animals were as follows year gross_receipts 1dollar_figure big_number big_number big_number total big_number see appendix see appendix see appendix see appendix ow wn kb gqhooe fy see appendix approximately half of petitioner’s receipts during were in the form of checks payable to dr temple while the remaining checks were payable to plume enterprises payments in and were almost exclusively made to plume enterprises except for one check in the amount of dollar_figure in purchased a snake see appendix f ‘all amounts throughout this opinion are rounded to the nearest dollar - - ’ one check in the amount of dollar_figure in and three checks totaling dollar_figure in ’ with the exception of one check issued in and seven checks issued in all checks payable to plume enterprises were deposited in an account with bank one account no bank one account held in the name of plume enterprises oxford charter corp was listed as trustee on plume enterprises’ bank one account l r mayer was the executive director of oxford charter corp during mrs temple had signatory authority over the bank one account and the monthly bank statements were sent to petitioner’s residence during the years in issue mrs temple signed the following checks drawn on plume enterprises’ bank one account ‘see appendix h this check was payable to galingale llamas and deposited into a bank one account account no bank one account mrs temple had signatory authority over this account see appendix i this check was payable to wendy arbogast but deposited in plume enterprises’ bank one account account no bank one account mrs temple had signatory authority over this account see appendix j these checks were payable to galingale group and deposited into the bank one account mrs temple had signatory authority over this account see appendixes f g h i and j for a period that included date through date year payee amount lets go travel dollar_figure lets go travel cash big_number r j auto service sec_404 ds ba r j auto service sec_814 r j auto service sec_169 action travel radisson resort action travel admiral bendoro trundle management big_number trundle management big_number trundle management action travel hotel westcourt action travel action travel greenbelt holiday inn control management inc cash mcmeyers ford inc total big_number 1-2these checks totaling dollar_figure were deposited in an account with second national bank account no mrs temple had signatory authority over this account and monthly bank statements were sent to petitioner’s residence the one check issued in that was not deposited into the bank one account was deposited in another bank one account account no bank one account the bank one account was held in the name of galingale group oxford charter corp trustee ’ l r mayer was the executive director of oxford charter corp during mrs temple had signatory authority over the bank one account and during the years in issue she signed the following 2for a period that included date through date checks drawn on that account year payee amount lets go travel s694 bavarian manor custom parrot network big_number bavarian manor sheraton centre custom parrot network big_number trundle management big_number the sheraton greensboro ds ba big_number lets go travel regal travel trundle management big_number home center sec_281 trundle management big_number trundle management big_number cash cash cash total big_number 14these checks totaling dollar_figure were deposited in an account with second national bank account no mrs temple had signatory authority over this account and monthly bank statements were sent to petitioner’s residence the seven checks issued in that were not deposited in the bank one account were deposited in an account with cortland savings and banking co held in the name of plume enterprises these checks totaled dollar_figure and they were deposited from august to date in the cortland savings account neither petitioner nor his wife was listed as having signatory authority over the cortland savings account but monthly bank statements were sent to their residence which was also the address listed on the signature card as the account saccount no see appendix j for the period beginning aug and ending date owner’s address during the following checks were drawn on the plume enterprises’ cortland savings account year payee amount comfort suites sec_164 l r mayer action travel galt house piccolo co big_number control management inc ’ mcmyers ford piccolo co big_number total big_number it or mayer was the executive director of oxford charter corp during oxford charter corp was listed as trustee on plume enterprises’ bank one account and for a plume enterprises’ bank account with society bank of eastern ohio control management had a contract with plume enterprises with pritchel pritchel as trustee the agreement stated in part that control management would establish and maintain bank accounts for plume enterprises the notation on this check indicates that it is payment for trustee fees all the above-listed checks were written between september and date the two largest checks drawn on the cortland savings account one for dollar_figure and the other for dollar_figure were payable to piccolo co the check for dollar_figure was written on date and the check for dollar_figure was written on date piccolo co had an account with second national bank of warren ’ account no second national account ‘for a period that included date through date ‘several substantial deposits were also made into piccolo’s account by plume enterprises drawn on account no and by trundle management drawn on account no all these deposits were made by checks signed by mrs temple in the continued --- - g bodor had signatory authority over piccolo’s account with second national bank ’ during the years in issue g bodor signed the following checks all of which were drawn on piccolo co ’s second national account year amount payee dollar_figure purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co big_number purfle co total big_number this check was issued in and signed by b l holtzhauer with what appears to be a signature stamp the first seven checks listed above totaling dollar_figure were deposited into a dollar savings and trust co account account no dollar savings account the dollar savings account was held in the name of purfle co with eton trust 16’ continued years ‘we note that petitioner’s attorney frank r bodor was the taxpayer along with his wife gina bodor in bodor v commissioner tcmemo_1993_456 affd without published opinion 52_f3d_324 6th cir in that case this court found that robert temple signed checks for an entity created and operated by mr and mrs bodor pursuant to a plan to create tiered structures of domestic and foreign_trust shell entities to disguise the fact that mr and mrs bodor or their minor children still owned property -- - co ltd as trustee ’ both petitioner and mrs temple had signatory authority over the dollar savings account mrs temple signed checks payable to cash and drawn on the dollar savings account during the years in issue as follows year amount sbig_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number in addition to the above-listed checks payable to cash mrs temple withdrew dollar_figure from the dollar savings account in the form of a cashier’s check payable to petitioner purfle co was remitter on another check drawn on a dollar savings bank account and payable to petitioner in the amount of dollar_figure the last four checks listed on the previous page and drawn on the second national account totaled dollar_figure all these checks were deposited into a second bank account with dollar savings and trust co account no dollar savings account the dollar savings account was held in the 8for a period that included date through date name of purfle co with eaton trust co ltd as trustee ’ both petitioner and mrs temple had signatory authority over this account mrs temple signed checks payable to cash and drawn on the dollar savings account during the years in issue as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total big_number on date b l holtzhauer replaced petitioner and mrs temple as the person authorized to sign checks on the dollar savings account the following checks payable to cash were signed by b l holtzhauer year amount dollar_figure big_number big_number total big_number on date the dollar savings account was closed and the proceeds were deposited into barclays bank nassau bahamas for a period that included date through date prior to date petitioner was title owner of the and properties on date petitioner granted his interest in the and properties to black creek management co with nassau life_insurance co ltd as trustee by warranty deeds oil_and_gas drilling sites were located on both the and properties on date petitioner executed an exchange of royalty interest with old labrador investment co with nassau life_insurance co ltd as trustee the exchange of royalty interest indicates that petitioner granted old labrador investment co with nassau life_insurance co ltd as trustee his interest in the oil_and_gas leases for both properties for a stated consideration of dollar_figure the exchange of royalty interest was recorded in the trumbull county recorder’s office on date nassau life_insurance co was an entity which assisted taxpayers to avoid the payment and collection of their federal income taxes see boyce v commissioner tcmemo_1990_658 affd without published opinion 955_f2d_47 9th cir see also para techs trust v commissioner tcmemo_1992_575 and johnson v commissioner tcmemo_1989_591 due to illegal activities and a tax situation nassau life_insurance co ceased operations see bodor v commissioner tcmemo_1993_ the tax mailing address used by nassau life_insurance co on the warranty deeds was p m b grand turk turks caicos islands british west indies on date black creek management co with nassau life_insurance co ltd as trustee granted by warranty deed for a stated consideration of dollar_figure the and properties to trundle management with eton trust co ltd as trustee’ by warranty deed on the same day old labrador investment co with nassau life_insurance co ltd as trustee granted for dollar_figure in consideration its royalty interest in the oil_and_gas leases in both properties to trundle management with eton trust co ltd as trustee petitioner and his wife continued to reside at the property petitioner continued to use the and properties for livestock operations and to operate a veterinary clinic petitioner continued to exercise dominion and control_over the and properties pennzoil oil and scavenger oil paid royalties for use of the oil_and_gas wells located on both properties during the years in the tax mailing address used by eton trust co ltd on the warranty deeds was grant petroleum building providenciales british west indies the timing of the transfer is similar to the facts in bodor v commissioner supra the taxpayer in that case was frank r bodor he is the attorney representing petitioner in the present case in bodor we found that the taxpayer transferred his interest in eight properties by quitclaim to various foreign entities for which nassau life_insurance co served as trustee that due to illegal activities in late or early nassau life ceased operations and that mr bodor knew that the problems stemmed from illegal activities and a tax situation issue royalty payments from pennzoil and scavenger were as follows year royalty income ‘dollar_figure big_number big_number total big_number see appendix h see appendix i see appendix j with the exception of one deposit all checks were deposited into an account with the second national bank of warren account no second national account the account was held in the name of trundle management eton trust co ltd trustee originally mrs temple and p evans had signature_authority over the account petitioner’s address was listed on the signature card on date b l holtzhauer’s name was added to the signature card the address listed as b l holtzhauer’s address on the signature card was petitioner’s residence bank statements were sent to petitioner’s residence during the years in issue mrs temple signed checks drawn on the second national account as follows for a period that included date through date year amount payee dollar_figure cash cash ds ba big_number cash big_number sweda heating cooling big_number r c drywall total big_number 1b l holtzhauer signed one check in the amount of dollar_figure payable to universal disposal in petitioner was in the process of remodeling and expanding his personal_residence in petitioner made a dollar_figure deposit into the second national account in the source of the dollar_figure deposit was a bank check payable to petitioner drawn from one of the dollar savings and trust accounts petitioner filed form_1040 u s individual_income_tax_return for the years through petitioner did not file a federal_income_tax return for and he has not filed a federal_income_tax return for any year since opinion i unreported income petitioner failed to file federal_income_tax returns for the years and respondent determined that petitioner was engaged in the business activity of performing veterinary services and selling livestock during those years respondent computed petitioner’s business gross_receipts based on deposits made to bank accounts which petitioner controlled during those years taking into account transfers and -- - nontaxable items respondent also determined that petitioner received royalty income during the years and petitioner does not dispute the existence of the transactions that produced the income that respondent attributes to him rather petitioner argues that the income was received by and deposited into bank accounts of valid irrevocable trusts petitioner asserts that respondent has improperly imputed gross_income received by a_trust to petitioner and has improperly failed to recognize the trust as a separate_entity we note as a preliminary matter that petitioner did not provide copies of any trust agreements nor did he or his wife testify at trial sec_61 provides in part that gross_income means all income from whatever source derived including but not limited to compensation_for services gains derived from dealing in property and royalties it is fundamental to our system of taxation that income must be taxed to the one who earns it see 337_us_733 281_us_111 income can be attributed to an individual when the recipient has total control or dominion over the funds and uses the funds for personal purposes see 226_f2d_331 6th cir woods v commissioner tcmemo_1989_611 affd without published opinion 929_f2d_702 6th cir a veterinarian services and the sale of livestock petitioner provided veterinarian services and he bred and sold animals as a result petitioner received payments by checks totaling dollar_figure in dollar_figure in dollar_figure in ’ dollar_figure in and dollar_figure in in checks totaling dollar_figure were payable to dr temple while the remaining checks totaling dollar_figure were payable to plume enterprises and deposited into the bank one account this account was fashioned as a trustee account but all funds deposited in the account were based on payments petitioner received for veterinarian services that he provided and from the sale of animals that he sold mrs temple had signatory authority over the account in petitioner received checks totaling dollar_figure for the services he provided as a veterinarian and from the sale of animals petitioner deposited checks totaling dollar_figure in the bank one account and the remaining check for dollar_figure in the bank one account petitioner’s spouse mrs temple had signatory authority over both accounts see appendix f see appendix g see appendix h 8see appendix i see appendix j -- - in petitioner received checks totaling dollar_figure for the services he provided as a veterinarian and from the sale of animals petitioner deposited checks totaling dollar_figure into the bank one account which mrs temple had signatory authority over in petitioner received checks totaling dollar_figure for the services he provided as a veterinarian and from the sale of animals petitioner deposited checks totaling dollar_figure into the bank one account which mrs temple had signatory authority over in petitioner received checks totaling dollar_figure for the services he provided as a veterinarian and from the sale of animals petitioner deposited checks totaling dollar_figure in the bank one account and checks totaling dollar_figure in the bank one account mrs temple had signatory authority over both accounts amounts deposited into the bank one account in the name of plume enterprises and the bank one account in the name of galingale group constituted income of petitioner petitioner earned the income he and his wife exercised total dominion and control_over those funds and they expended the funds for their personal expenses from these two accounts alone mrs temple one check for dollar_figure was actually made payable to one of petitioner’s customers wendy arbogast but deposited into the bank one account see appendix i signed checks totaling dollar_figure for personal items including cash travel agencies hotels auto services and deposits to other accounts over which she had signatory authority the remaining payments received by petitioner in checks totaling dollar_figure from services he provided as a veterinarian and animals that he sold were deposited into the cortland savings account between august and date neither petitioner nor his wife was listed as having signatory authority over the cortland savings account however monthly bank statements were sent to petitioner’s residence and the signature card listed petitioner’s address as the account owner’s address during the period from september to date checks totaling dollar_figure were drawn on the cortland savings account a majority of those funds checks totaling dollar_figure were deposited in an account with the second national bank of warren g bodor had signatory authority over the second national account and during the years in issue she wrote checks totaling dollar_figure and deposited them into one of two dollar savings and 'consisting of checks totaling dollar_figure from the bank one account and checks totaling dollar_figure from the bank one account s additional checks totaling dollar_figure were used to pay l r mayer dollar_figure control management dollar_figure and mcmeyers ford dollar_figure we believe these expenses were incurred in part to maintain the appearance of a valid trust arrangement most of the remaining funds were spent on travel_expenses - - trust accounts petitioner and his wife had signatory authority over both dollar savings and trust accounts we find that the dollar_figure was earned by petitioner and then funneled through the various accounts as part of petitioner’s overall plan to conceal income once we view through the layers of nominee accounts through which the funds were channeled petitioner remained in control of the funds b royalty income a fundamental principle of income_tax law is that economic_substance prevails over form see 293_us_465 when the form of the transaction has not in fact altered any cognizable economic relationships we will look through that form and apply the tax law according to the substance of the transaction 79_tc_714 affd 731_f2d_1417 9th cir this rule applies regardless of whether the entity has a separate existence recognized under state law and whether in form it is a_trust a common-law business_trust or some other form of jural entity see id we find the various transactions which purported to result in a transfer of petitioner’s interest in the and properties and his royalty interest in those properties to be without economic_substance petitioner always remained in --- - possession of the properties and he continued to control the properties as he had done before the transfers petitioner and his wife continued to live in their residence located on the property petitioner continued to use the properties for livestock breeding sale of livestock and operation of a veterinary clinic petitioner regardless of legal_title exercised dominion and control_over the properties payments of dollar_figure were made for_the_use_of oil_and_gas wells located on petitioner’s properties during the years in issue with the exception of one check for dollar_figure payments totaling dollar_figure were deposited into the second national account mrs temple had signatory authority over this account petitioner’s address was listed on the signature card and bank statements were mailed to petitioner’s residence mrs temple signed checks totaling dollar_figure payable to cash in and and checks totaling dollar_figure in to contractors from this account petitioner was in the process of remodeling and expanding his personal_residence in the one check for dollar_figure that was not deposited in the second national account was deposited into the bank one account mrs temple signed checks totaling dollar_figure for personal items including cash hotels several travel agencies and an automobile service shop drawn on this account -- - petitioner argues that if the income items in appendixes f through j are attributed to him then respondent has failed to subtract expenses or deductions from petitioner’s gross_receipts for each year in issue however petitioner did not provide any evidence regarding allowable expenses or deductions and neither petitioner nor his wife testified even in criminal_tax_evasion cases where the government bears the greater burden_of_proof beyond a reasonable doubt it is well settled that evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any 377_f2d_469 lst cir see also franklin v commissioner tcmemo_1993_184 where the taxpayer has failed to file a return or his return shows no receipts from a particular activity then the assumption that he more readily than respondent has access to evidence of deductions or other offsetting amounts makes the nonexistence of such amounts a fair presumption at least as an initial matter and absent a satisfactory explanation of such nonexistence or the production of some probative evidence see franklin v commissioner supra we hold that petitioner had unreported taxable_income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in see appendixes f through j - - il additions to tax for fraud the next issue is whether any part of the underpayment of income_tax for each year in issue is due to fraud respondent’s notice_of_deficiency determined that petitioner is liable for the addition_to_tax for fraud imposed under sec_6653 for the taxable_year and for the addition_to_tax for fraudulent_failure_to_file under sec_6651 for the taxable_year sec_3sec b provides in part sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6651 provides sec f increase in penalty for fraudulent_failure_to_file --if any failure_to_file any return is fraudulent paragraph of subsection a shall be applied-- by substituting percent for percent each place it appears and by substituting percent for percent sec_6651 provides in relevant part sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with continued - and each section imposes an addition_to_tax equal to percent of the portion of an underpayment that is attributable to fraud because these provisions are analyzed similarly as to the determination of fraudulent intent we consolidate our discussion of respondent’s fraud determinations see 102_tc_632 respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for the years in issue and that some portion of the underpayment is due to fraud see sec_7454 rule b 99_tc_202 consequently respondent must establish petitioner has underpaid his taxes for each year and some part of the underpayment is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir fraud is the intentional wrongdoing on the part of a taxpayer to evade a tax believed to be owing see 92_tc_661 where fraud is determined for each of several years respondent’s burden applies separately continued regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate - - for each of the years see 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court dated date a underpayment of taxes based on the evidence presented and our previous analysis we find that respondent has clearly and convincingly established that petitioner understated his taxable_income by dollar_figure in dollar_figure in dollar_figure ’ in dollar_figure in and dollar_figure in petitioner underpaid his taxes for each year in issue b fraudulent intent respondent must prove that a portion of the underpayment is attributable to the fraudulent intent of petitioner fraud is the intentional wrongdoing motivated by a specific purpose to evade a tax known or believed to be owing see stolzfus v united_states 398_f2d_1002 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 see appendix a or f see appendix b or g 3s’see appendix c or h 38see appendix d or i see appendix e or jd - - affd without published opinion 578_f2d_1383 8th cir direct proof of a taxpayer’s intent is rarely available thus fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir any conduct the likely effect of which would be to mislead or to conceal may establish an affirmative act of evasion see spies v united_states supra pincite the courts have relied upon a number of indicia of fraud in deciding whether an underpayment_of_tax is due to fraud while no single factor is necessarily sufficient to establish fraud the existence of several indicia 1s persuasive circumstantial evidence of fraud see petzoldt v commissioner supra respondent argues that the following factors or badges_of_fraud are present in this case a substantial and consistent understatement of income extensive dealings in cash use of nominee accounts failure to cooperate with revenue agents and petitioner’s level of education substantial and consistent understatement of income consistent failure to report substantial amounts of income use of bank accounts fashioned as trust accounts to conceal assets o7 - over a number of years is standing alone highly persuasive evidence of fraudulent intent see 232_f2d_678 6th cir affg tcmemo_1955_31 218_f2d_954 6th cir affg per curiam a memorandum opinion of this court dated date in this case there is a substantial and consistent underpayment_of_tax for each of the years in issue extensive dealings in cash dealing in cash to avoid scrutiny of one’s finances is a badge of fraud see 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner made numerous and substantial cash transactions during the years in issue during the years in issue mrs temple signed checks payable to cash totaling dollar_figure that were drawn on four different accounts all of which were fashioned as trust accounts mrs temple was not a named trustee on any of these accounts for the short_period of time that b l holtzauer replaced petitioner and mrs temple on the dollar savings account checks totaling dollar_figure were issued payable to cash the last check issued to cash in the amount of dollar_figure was used toward the purchase of a bank check for dollar_figure the dollar savings account was closed and the proceeds deposited into an account in nassau bahamas - - wendy arbogast was one of petitioner’s clients ms arbogast testified that she had purchased a bird from petitioner for dollar_figure but paid dollar_figure of the purchase_price in cash ms arbogast testified that petitioner told her when she started going to him for veterinary services that he preferred cash payments use of nominee accounts use of nominees to conceal assets that a taxpayer has unfettered control_over is evidence of fraud see friedman v commissioner tcmemo_1968_145 affd 421_f2d_658 6th cir petitioner received checks from various customers for providing veterinarian services the sale of animals and royalties and deposited them into various bank accounts fashioned as trustee accounts these deposits were derived from income earned by and taxable to petitioner the accounts were fashioned as trust accounts in an effort by petitioner to disguise the true ownership of the accounts failure to cooperate with revenue agents failure to cooperate with revenue agents during the audit phase of a case is an additional indication of guilty knowledge on a taxpayer’s part see 79_tc_888 - - revenue_agent gentile conducted the examination of petitioner for the years in issue mr gentile testified that as an initial step in his examination of petitioner he sent petitioner two appointment letters however petitioner did not appear at either appointment and did not provide any books_or_records during the course of the examination level of education a taxpayer’s level of education and his prior history of filing proper federal_income_tax returns are relevant see 79_tc_995 petitioner is a doctor of veterinary medicine a person with his level of education should know that he cannot escape liability from income_taxation and still enjoy control and dominion over all the income he received by establishing nominee accounts petitioner filed federal_income_tax returns for and his filing of proper returns for years prior to the years in issue demonstrates that he was aware of his income_tax responsibilities cc conclusion the facts and circumstances of this case clearly and convincingly support respondent’s determination of fraud for each year in issue -- - til additions to tax for failure to pay estimated_tax for and respondent determined additions to tax for failure to pay estimated_tax under sec_6654 if there is an underpayment of estimated_tax for any of the years in issue sec_6654 imposes an addition_to_tax equal to the interest rate established under sec_6621 applied to the amount of the underpayment for the period of the underpayment this addition_to_tax 1s mandatory and unless one of the exceptions in sec_6654 applies is imposed regardless of reasonable_cause or extenuating circumstances see 96_tc_172 affd on this issue 981_f2d_350 8th cir 75_tc_1 the commissioner’s determinations of additions to tax under sec_6654 are presumed to be correct and the taxpayer bears the burden of proving that he is not liable for those additions see rule a petitioner did not offer any evidence that he paid estimated_tax for and accordingly we sustain respondent’s determination iv penalty pursuant to sec_6673 under sec_6673 this court may award a penalty to the united_states of up to dollar_figure when the proceeding has been instituted or maintained by the taxpayer primarily for delay or if the taxpayer's position in such proceeding is frivolous or --- - groundless see sec_6673 based on the record we conclude that such an award is appropriate in this case petitioner’s argument that he can escape liability for income_tax by purporting to assign earnings from his personal activities to a series of trusts is frivolous accordingly a penalty is awarded to the united_states under sec_6673 in the amount of dollar_figure we have considered all arguments in this case those arguments not discussed herein are without merit or irrelevant to reflect the foregoing an appropriate order will be issued granting respondent’s motion for a penalty and decision will be entered under rule - -- appendix a gross_receipts as stated in notice of deficiency’ concessions total payor amount sea world of ohio s500 s500 sea world of ohio sea world of ohio big_number big_number sea world of ohio big_number big_number swan lake llamas big_number big_number sea world of ohio big_number big_number society bank big_number dollar_figure bank one sea world of ohio big_number big_number sea world of ohio big_number big_number sea world of ohio big_number big_number sea world of ohio big_number big_number jerome t grone big_number big_number sea world of ohio big_number big_number sunny hill farm big_number big_number john c gifford sunny hill farm big_number big_number piccolo company big_number big_number john c gifford big_number big_number john c gifford big_number big_number custom parrot network big_number big_number dollar bank cashier check big_number big_number total big_number big_number big_number ‘on some checks more than one party is listed on a payor’s check 1ie john and maria gifford we note that in some instances respondent may list one payor ie john gifford as the payor when in fact it was the other party presumably his spouse e maria gifford who signed the check these differences have no impact on our decision and for consistency we use only the name of the party used by respondent in the notice_of_deficiency throughout these appendixes - - appendix b gross_receipts as stated in notice_of_deficiency concessions total payor amount llamas of michigan dollar_figure dollar_figure llamas of michigan big_number big_number dennis grodings sea world of ohio big_number big_number john c gifford big_number big_number sea world of ohio big_number big_number sea world of ohio sea world of ohio big_number big_number john c gifford big_number big_number sea world of ohio big_number big_number state of ohio big_number big_number valley las vegas big_number dollar_figure ronald g derhodes big_number big_number canton veterinary hospital big_number big_number sea world of ohio big_number big_number wendy h arbogast big_number big_number constance a halle william c crawford william c crawford big_number big_number sea world of ohio big_number big_number sea world of ohio big_number big_number sea world of ohio big_number big_number ronald c blidar big_number big_number ronald c blidar big_number big_number sea world of ohio big_number big_number john c gifford total big_number big_number big_number gross_receipts as stated in notice_of_deficiency payor john c gifford educational zoological programs inc kerney l martini scavenger oil corp sea world of ohio kerney l martini intuit sea world of ohio educational zoological programs inc sea world of ohio sea world of ohio sea world of ohio wendy h arbogast educational zoological programs inc sea world of ohio sea world of ohio robert sabo sea world of ohio ronald g derhodes state of ohio wendy h arbogast sea world of ohio sea world of ohio robert sabo robert sabo sea world of ohio educational zoological programs inc william boever robert sabo sea world of ohio sea world of ohio sea world of ohio total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix c concessions dollar_figure ooo oo oooo coco o0o oooo oo oooo big_number total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘in the notice_of_deficiency the total is dollar_figure however this appears to be an adding error -- - royalty income payor amount concessions total scavenger oil corp dollar_figure so dollar_figure pennzoil products pennzoil products pennzoil product sec_443 total big_number big_number total income’ big_number big_number big_number ‘respondent originally included payment from scavenger oil in its computation of petitioner’s gross_receipts from the sale of animals and for royalty income in respondent’s concessions the double counting of this one check was eliminated we note that the record is not clear on whether the payment was for the purchase of an animal or for royalty payments nevertheless it is clear that petitioner received an dollar_figure payment from scavenger oil in whether the check represents payment for the purchase of an animal or royalty income has no bearing on the outcome of this case in either case it is taxable_income to petitioner as ordinary_income includes totals from previous page - - appendix d gross_receipts as stated in notice_of_deficiency payor amount robert sabo s600 robert sabo robert sabo fish and feathers international robert sabo big_number robert sabo bad film big_number educational zoological programs inc state of ohio big_number robert sabo robert sabo avian farms big_number mary reed avian farm sec_35 itt hartford robert sabo avian farms big_number sea world of ohio big_number avian farms big_number mary reed big_number sea world of ohio big_number sea world of ohio big_number total big_number payor amount pennzoil products sec_249 pennzoil products pennzoil product sec_241 pennzoil product sec_337 pennzoil product sec_217 pennzoil products pennzoil products total big_number total income big_number concessions oddo o coco co coo c0 coo big_number royalty income concessions dollar_figure ooloo0ooo0o0 o there is a sec_1 difference in the totals due to rounding total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total sec_249 big_number big_number gross_receipts -- - appendix e as stated in notice_of_deficiency payor educational zoological programs anheuser-- anheuser-- anheuser-- timothy l anheuser-- inc busch busch busch busch avian farms avian farms avian farms anheuser-- anheuser-- anheuser-- anheuser-- cortland bank anheuser- anheuser- anheuser- total busch busch busch busch savings busch busch busch payor pennzoil pennzoil pennzoil pennzoil pennzoil pennzoil total products products products products products products total income charles amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number royalty income amount dollar_figure big_number big_number concessions oooo co coo coco o o dollar_figure concessions dollar_figure oo oo there is a sec_1 difference in the totals due to rounding total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure big_number big_number payor sea world of ohio sea world of ohio sea world of ohio sea world of ohio swan lake llamas sea world of ohio sea world of ohio sea world of ohio sea world of ohio sea world of ohio jerome t grone sea world of ohio sunny hill farm john c gifford sunny hill farm john c gifford john c gifford total -- - appendix f gross_receipts amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payee dr temple dr temple dr temple dr temple plume enterprises dr temple dr temple dr temple dr temple plume enterprises plume enterprises dr temple plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises deposited in account no payor llamas of michigan llamas of michigan dennis gro sea world john c gi sea world sea world sea world john c gi sea world state of o ronald g canton vet hospital sea world wendy h a dings of ohio fford of ohio of ohio of ohio fford of ohio hio derhodes erinary of ohio rbogast constance a halle william c william c sea world sea world sea world ronald c ronald c sea world john c gi total crawford crawford of ohio of ohio of ohio blidar blidar of ohio fford -- -- appendix g gross_receipts amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payee plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume plume enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises enterprises galingale group deposited in account no payor john c gifford educational zoological programs inc kerney l martini sea world of ohio kerney l martini intuit sea world of ohio educational zoological programs inc sea world of ohio sea world of ohio sea world of ohio wendy h arbogast educational zoological programs inc sea world of ohio sea world of ohio robert sabo sea world of ohio ronald g derhodes state of ohio wendy h arbogast sea world of ohio sea world of ohio robert sabo robert sabo sea world of ohio educational zoological programs inc william boever robert sabo sea world of ohio sea world of ohio sea world of ohio total the deposit slip -- - appendix h gross_receipts amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payee plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises plume enterprises galingale llamas’ plume enterprises plume enterprises plume enterprises plume enterprises deposited in account no shows that galingale llamas belongs to galingale group payor scavenger oil corp pennzoil products pennzoil products pennzoil products total total income - al --- royalty income amount dollar_figure big_number big_number deposited in account no payee plume enterprises trundle management bton trust co ltd trustee’ trundle management bton trust co ltd trustee trundle management bton trust co ltd trustee ipetitioner’s address is listed as the mailing address for all checks made payable to trundle management includes totals from previous page - - appendix i gross_receipts deposited in payor amount payee account no robert sabo dollar_figure wendy arbogast robert sabo plume enterprises robert sabo plume enterprises fish and feathers international plume enterprises robert sabo big_number plume enterprises robert sabo plume enterprises educational zoological programs inc plume enterprises state of ohio big_number plume enterprises robert sabo plume enterprises robert sabo plume enterprises avian farms big_number plume enterprises mary z reed plume enterprises avian farm sec_35 plume enterprises itt hartford plume enterprises robert sabo plume enterprises avian farms big_number plume enterprises sea world of ohio big_number plume enterprises avian farms big_number plume enterprises mary z reed big_number plume enterprises sea world of ohio big_number plume enterprises sea world of ohio big_number plume enterprises total big_number royalty income deposited in payor amount payee account no pennzoil products dollar_figure trundle management eton trust co ltd trustee pennzoil products trundle management eton trust co ltd trustee pennzoil product sec_241 trundle management eton trust co ltd trustee pennzoil product sec_337 trundle management eton trust co ltd trustee pennzoil product sec_217 trundle management eton trust co ltd trustee pennzoil products trundle management eton trust co ltd trustee pennzoil products trundle management eton trust co ltd trustee total big_number total income ’ big_number ‘petitioner’s address is listed as the mailing address for all checks made payable to trundle management there is a dollar_figure difference in the totals due to rounding -- - appendix j gross_receipts deposited in payor amount payee account no educational zoological programs inc dollar_figure plume enterprises anheuser-busch big_number plume enterprises anheuser-busch plume enterprises anheuser-busch big_number plume enterprises timothy l charles galingale group anheuser-busch big_number plume enterprises avian farms galingale group avian farms galingale group avian farms plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises anheuser-busch big_number plume enterprises total big_number royalty income deposited in payor amount payee account no pennzoil products dollar_figure trundle management eton trust co ltd trustee pennzoil product sec_281 trundle management eton trust co ltd trustee pennzoil products trundle management eton trust co ltd trustee pennzoil product sec_332 trundle management eton trust co ltd trustee pennzoil products trundle management eton trust co ltd trustee pennzoil product sec_432 trundle management eton trust co ltd trustee total big_number total income big_number lpetitioner’s address is listed as the mailing address for all checks made payable to trundle management there is a dollar_figure difference in the totals due to rounding
